DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks regarding the drawing objections regarding the subject matter of claim 5 not being shown and the 112(a) rejections directed to the subject matter of claim 5 not being described in the specification are not fully persuasive and the issues that remain are discussed below. Applicant argues that the features of claims 2 and 3 need not be shown. However, the Examiner respectfully disagrees; the Applicant fails to both clearly show the invention of claim 5 and fails to clearly described the invention of claim 5. Applicant further points to Figure 4 and paragraphs 0035-0038, 0083, 0086 and argues that one of ordinary skill would have understood the operative relationship. Examiner respectfully disagrees. The specification and drawings should clearly set forth for the claimed limitations. Paragraphs 0035-0038, 0083, and 0086 describe a slatted embodiment. It is not clear how the slatted embodiment would incorporate a rotary tube of Fig 23. The specification describes a rotary tube in paragraphs 0115, 0016, 0119, 0120, 0125 and are directed to a roller blind embodiment, none of which mention use or application with a slatted blind having lift cords and ladder cords. The embodiment of claim 5 is not shown, supported or described in the specification.  It is not understood how it is possible for a safety blind having a circular rotary tube (as introduced in claim 5) has ladder cords and lift cords (as introduced in claim 2). The specification sets forth for ladder cords and lift cords being used with a slatted blind. The blind having a rotary tube is understood to have the shade material rolled onto the rotary tube; the specification does not describe ladder cords or lift cords in the embodiment having the rotary tube. It is unclear what is required of the claim as it is not understood how it is possible to provide an embodiment having the claimed structural requirements. Therefore the Examiner could not properly apply art to claim as it is not understood how such embodiment is possible. 
Applicant’s remarks regarding the 112(b) rejections are not fully persuasive, issues that remain and issues introduced by the claim amendments are discussed below.
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection relies upon newly applied art. The new grounds of rejection were necessitated by the claim amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings show a blind having a circular rotary tube as shown in Figures 23-27 but the embodiment does not have ladder cords. The specification sets forth for ladder cords and lift cords being used with a slatted blind. The blind having a rotary tube is understood to have the shade material rolled onto the rotary tube; the specification does not describe ladder cords or lift cords in the embodiment having the rotary tube and therefore the specification and drawings fail to show every feature specified in the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The embodiment of claim 5 is not supported or described in the specification.  It is not understood how it is possible for a safety blind having a circular rotary tube (as introduced in claim 5) has ladder cords (as introduced in claim 2). The specification sets forth for ladder cords and lift cords being used with a slatted blind. The blind having a rotary tube is understood to have the shade material rolled onto the rotary tube; the specification does not describe ladder cords or lift cords in the embodiment having the rotary tube. It is unclear what is required of the claim as it is not understood how it is possible to provide an embodiment having the claimed structural requirements. Therefore the Examiner cannot properly apply art to claim as it is not understood how such embodiment is possible.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “fabric bodies having tilting cords at both ends formed in several layers.” As stated in the previous rejection, it is unclear what is meant by the recitation. It is unclear what defines “both ends” since there is a lack of antecedent basis for defining ends and the number of ends. Further, if there are a plurality of “fabric bodies” which ends are “both ends?” It is also unclear what element is formed in several layers, it is unclear if it is the ladder cords, conical fabric tubes, fabric bodies, or the tilting cords that are formed in several layers. Claim 1 recites “lift cords that are inserted…”  The recitation implies that it is known that lift cords are inserted in the insertion holes by the recitation “lift cords that are inserted’  however the claim does not previously set forth for lift cords inserted in the insertion holes to clearly understand what is being referred to in the recitation “lift cords that are inserted in the insertion holes.” It is noted that claim 2 recites similar language discussed in claim 1. Dependent claims inherit these issues and are rejected for depending from rejected claims 1 and 2.
Claim 2 further recites “engaged with each other thereby operating as a bevel gear…by way of the bevel gear.” It is unclear what is required. The recitation “operating as a bevel gear” does not positively require a bevel gear but merely requires “operating as” which is understood to mean fulfilling a function similar to that of a bevel gear. Therefore it is unclear what is meant by the recitation “by way of the bevel gear” because a bevel gear was not previously positively recited structure. If a bevel gear is required, the claims should clearly set forth for such structure. 
Claim 2 recites “a fixing plate fixing a force of the plate spring applied in an early stage.” It is unclear what is meant by “an early stage.”
Claim 2 recites “to stop the blind at desired positions.” How is the blind stopped at desired positions; what portion of the blind is positionable? The claims did not set forth for the clear understanding of what and how the blind is positionable.
Claim 4 recites “a body is divided”, “elastic spring,” and “a plate spring.” Since claim 4 depends from claim 2 which previously recites “a body”, “elastic spring”, and “a plate spring” it is unclear if there are multiple bodies, elastic springs and plate springs or if the claim intends to refer to the previously recited body, previously recited elastic spring, and previously recited  plate spring. 
Claim 5 recites “a rotary gear”, “a body”, “elastic gear.” Claim 5 depends from claim 2 which previously recites a rotary gear, body, and elastic gear. It is unclear if there are multiples of the recited elements or if the claim should refer to the elements previously claimed.
Claim 5 recites “the bevel gear.” As discussed in claim 2, a bevel gear is not understood to be positively recited and therefore it is unclear what is required of the claim.
As discussed above, regarding claim 5, the specification does not describe ladder cords or lift cords in the embodiment having the rotary tube. It is unclear what is required of the claim as it is not understood how it is possible to provide an embodiment having the claimed structural requirements. Therefore the Examiner cannot properly apply art to claim as it is not understood how such embodiment is possible.
In view of the 112 issues discussed above the claims have been examined as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xu CN202731711) in further view of Christopherson (US 5,743,319).
Regarding claim 1, as best understood, Xu discloses a cordless operating safety blind, comprising:
ladder cords (Fig 3) in which conical fabric tubes (best assumed to be 10 which are shown to be equivalent to the cylindrical tubes shown in the Applicant’s figures), bodies (66) having tilting cords (64, 65) at both ends of the bodies (66), the bodies supporting slats (Fig 3), the conical fabric tubes having insertion holes (opening of the top of tube through which 75 passes), the conical fabric tubes (10) being formed through centers of tops of bodies (66) (the tubes pass through the bodies 66), and lift cords (75) that are inserted in the insertion holes of the fabric tubes (10) not to be exposed to the outside.
As best understood, Xu fails to disclose the bodies are fabric bodies formed in several layers and having insertion grooves in which slats are inserted. Christopherson discloses fabric bodies (48) formed of several layers (woven layers) through which fabric tubes (44) are formed through (Fig 6) and the fabric bodies (48) are understood to have grooves (opening between top and bottom portions of the loop of the fabric bodies) receiving the slats (30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the blind of Xu with fabric bodies having insertion grooves as taught by Christopherson in order to securely support the slats and connect the slats to the fabric tube.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Christopherson, as applied in claim 1 above, in further view of Liang (US 2014/0284006).
Regarding claim 3, although held to be a product-by-process limitation and it is understood that Xu discloses ladder cords, it is not specifically disclose that the ladder cords are fabricated by weaving threads. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the ladder cords are formed using fabrics fabricated by weaving threads since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The technique of weaving is well known in the art for forming ladders, as taught by Liang. One would be motivated to form  the ladders by weaving threads since it is a well known technique.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634